Exhibit 10.8

1ST FINANCIAL SERVICES CORPORATION

NON-QUALIFIED STOCK OPTION AGREEMENT

1st Financial Services Corporation, a North Carolina corporation, hereby grants
to Roger A. Mobley (the “Optionee”) an option (the “Option”) to purchase the
total number of shares of 1st Financial Services Corporation common stock, par
value $5.00 per share, set forth in the attached Notice of Grant effective
January 26, 2009 (the “Notice of Grant”), at the price specified in the Notice
of Grant, subject in all respects to the terms, definitions, and provisions of
the 2008 Omnibus Equity Plan (the “Plan”) adopted by 1st Financial Services
Corporation, which is incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings
herein.

1. Nature of the Option. This Option does not qualify as an incentive stock
option under the Internal Revenue Code of 1986.

2. Exercise Price. The exercise price for each share of common stock is set
forth in the Notice of Grant and is not less than the fair market value per
share of the common stock on the date of grant.

3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the exercise schedule set out in the Notice of Grant and in
accordance with the terms of the Plan as follows:

(a) Right to Exercise.

 

  1) this Option may not be exercised for a fraction of a share,

 

  2) in the case of the Optionee’s death or other termination of employment, the
exercisability of the Option is governed by sections 7 and 8 below, subject to
the limitations contained in subsection 3(a)(3), and

 

  3) this Option may not be exercised after expiration of its term, as provided
by section 10 below.

(b) This Option shall be exercisable by executing the Stock Option Notice of
Exercise in the form attached hereto as Exhibit A (the “Exercise Notice”), which
shall state the Optionee’s election to exercise the Option, the number of shares
for which the Option is being exercised, and such other representations and
agreements concerning the holder’s investment intent as may be required by 1st
Financial Services Corporation. The written notice shall be signed by the
Optionee and shall be delivered by certified mail to the Plan Committee or the
Plan Committee’s designee. The Exercise Notice shall be accompanied by payment
of the exercise price. The Option shall be deemed to be exercised upon receipt
by 1st Financial Services Corporation of such Exercise Notice accompanied by
payment of the exercise price in full.

(c) No shares shall be issued for the exercise of an Option unless the issuance
and exercise comply with all relevant provisions of law and the requirements of
any stock exchange upon which 1st Financial Services Corporation common stock
may then be listed. Assuming compliance, for income tax purposes shares shall be
considered transferred to the Optionee on the date the Option is exercised.

4. Optionee’s Representations. If this Option and the shares acquirable by
exercise of this Option have not been registered under the Securities Act of
1933 when this Option is exercised, the Optionee shall, if required by 1st
Financial Services Corporation, concurrently with the exercise of all or any
portion of this Option deliver to 1st Financial Services Corporation an
investment representation statement in the customary form, a copy of which is
available for Optionee’s review from 1st Financial Services Corporation upon
request. Optionee acknowledges and agrees that a certificate or certificates
representing shares acquired by exercise of an Option may bear a restrictive
legend or legends noting the restrictions on transfer arising under applicable
securities laws and the Plan.

5. Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Plan Committee, in
its sole discretion:

 

  (a) cash or a cash equivalent,

 

  (b) by surrender or constructive surrender of other unrestricted shares of 1st
Financial Services Corporation common stock owned for at least six months before
the exercise date,

 

  (c) a combination of cash and shares of 1st Financial Services Corporation
common stock, or

 

  (d) cashless exercise, unless prohibited by the Plan Committee.

6. Restrictions on Exercise. This Option may not be exercised before the Plan is
approved by 1st Financial Services Corporation’s stockholders, or if the
issuance of shares upon such exercise or the method of payment of consideration
for such shares



--------------------------------------------------------------------------------

would constitute a violation of any applicable federal or state securities or
other law or regulation, including any rule under Part 207 of Title 12 of the
Code of Federal Regulations (“Regulation G”) as promulgated by the Federal
Reserve Board. As a condition to the exercise of this Option, 1st Financial
Services Corporation may require the Optionee to make any representation and
warranty to 1st Financial Services Corporation as 1st Financial Services
Corporation in its sole discretion considers necessary or appropriate under
applicable law.

7. Termination of Status as an Employee for Cause or Other Termination of
Employment. If the Optionee is terminated for cause or if in 1st Financial
Services Corporation’s judgment a basis for termination for cause exists, all
rights under any unexercised options shall expire immediately and the
unexercised options shall be immediately forfeited, regardless of whether the
options are exercisable and regardless of whether Optionee’s employment with 1st
Financial Services Corporation or a Related Entity actually terminates.
“Termination for cause” includes one or more of the following acts –

(a) an act of fraud, intentional misrepresentation, embezzlement,
misappropriation, or conversion by the Optionee of the assets or business
opportunities of 1st Financial Services Corporation or a Related Entity,

(b) conviction of the Optionee of or plea by the Optionee of guilty or no
contest to a felony or a misdemeanor,

(c) violation by the Optionee of the written policies or procedures of 1st
Financial Services Corporation or the Related Entity with which the Optionee is
employed, including but not limited to violation of 1st Financial Services
Corporation’s or Related Entity’s code of conduct or code of ethics,

(d) disclosure to unauthorized persons of any confidential information not in
the public domain relating to 1st Financial Services Corporation’s or Related
Entity’s business, including all processes, inventions, trade secrets, computer
programs, technical data, drawings or designs, information concerning pricing
and pricing policies, marketing techniques, plans and forecasts, new product
information, information concerning methods and manner of operations, and
information relating to the identity and location of all past, present, and
prospective customers and suppliers,

(e) intentional breach of any contract with or violation of any legal obligation
owed to 1st Financial Services Corporation or a Related Entity,

(f) dishonesty relating to the duties owed by the Optionee to 1st Financial
Services Corporation or a Related Entity,

(g) the Optionee’s willful and continued refusal to substantially perform
assigned duties, other than refusal resulting from sickness or illness or while
suffering from an incapacity due to physical or mental illness, including a
condition that does or may constitute a disability,

(h) the Optionee’s willful engagement in gross misconduct materially and
demonstrably injurious to 1st Financial Services Corporation or a Related
Entity,

(i) the Optionee’s breach of any term of the Plan or this Agreement,

(j) intentional cooperation with a party attempting a change in control of 1st
Financial Services Corporation, unless the Board approves or ratifies the
Optionee’s action before the change in control or unless the Optionee’s
cooperation is required by law, or

(k) any action that constitutes cause as defined in any written agreement
between the Optionee and 1st Financial Services Corporation or a Related Entity.

If the Optionee is terminated for any other reason, all options that are
exercisable when termination occurs shall be forfeited if not exercised before
the earlier of (x) the expiration date specified in this Agreement or (y) 90
days after the termination date. Nothing in section 7 shall be construed to
permit exercise of an option after the option’s expiration date.

8. Death of Optionee. The Optionee may name a beneficiary or beneficiaries to
receive or to exercise any vested options that are unpaid or unexercised at the
Optionee’s death. Beneficiaries may be named contingently or successively. A
beneficiary designation must be made on a form prescribed by the Plan Committee
and shall not be effective until filed in writing with the Plan Committee.

9. Non-Transferability of Option. This Option may not be transferred other than
by will or by the laws of descent or distribution and may be exercised during
the lifetime of the Optionee by the Optionee only. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors, and
assigns of the Optionee.

 

2



--------------------------------------------------------------------------------

10. Term of Option. This Option may be exercised on or before the Expiration
Date stated in the Notice of Grant and may be exercised during the term solely
in accordance with the Plan and the terms of this Non-Qualified Stock Option
Agreement.

 

1ST FINANCIAL SERVICES CORPORATION, a North Carolina corporation By:  

/s/ Gregory L. Gibson

Its:   Chief Executive Officer

The Optionee acknowledges and agrees that the vesting of shares according to the
Notice of Grant and section 3 of this Non-Qualified Stock Option Agreement is
earned solely by continuing employment or service with 1st Financial Services
Corporation. The Optionee further acknowledges and agrees that nothing in this
Non-Qualified Stock Option Agreement or in 1st Financial Services Corporation’s
2008 Omnibus Equity Plan incorporated herein by reference confers upon the
Optionee any right to continued employment by 1st Financial Services Corporation
nor shall it interfere in any way with the Optionee’s right or Traditions
Bancshares Inc.’s right to terminate the Optionee’s employment at any time, with
or without cause. The Optionee acknowledges receipt of a copy of the Plan as
well as the Prospectus Summary of the 2008 Omnibus Equity Plan and represents
that the Optionee is familiar with the terms and provisions of the Plan. The
Optionee hereby accepts this Option subject to all of those terms and
provisions. The Optionee hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Plan Committee upon any questions
arising under the Plan. The Optionee further agrees to notify 1st Financial
Services Corporation of any change in the residence address indicated below.

 

Dated: January 26, 2009     OPTIONEE    

/s/ Roger A. Mobley

    Roger A. Mobley     Residence Address:     49 Concord Road, Asheville, North
Carolina 28803

 

3



--------------------------------------------------------------------------------

NOTICE OF GRANT

Subject to the terms of 1st Financial Services Corporation’s 2008 Omnibus Equity
Plan and the Non-Qualified Stock Option Agreement effective January 26, 2009,
1st Financial Services Corporation has granted to Roger A. Mobley an option to
purchase from 1st Financial Services Corporation a total of 15,000 shares of 1st
Financial Services Corporation common stock at the exercise price per share set
forth below:

 

Date of grant

 

Number of

shares

acquirable by

exercise of

option

 

Type of

option

ISO /

NQSO

 

Exercise

price per

share

 

Becomes vested and
exercisable

 

Expires

January 26, 2009

  3,000   NQSO   $5.52   January 26, 2010   January 25, 2019

January 26, 2009

  3,000   NQSO   $5.52   January 26, 2011   January 25, 2019

January 26, 2009

  3,000   NQSO   $5.52   January 26, 2012   January 25, 2019

January 26, 2009

  3,000   NQSO   $5.52   January 26, 2013   January 25, 2019

January 26, 2009

  3,000   NQSO   $5.52   January 26, 2014   January 25, 2019

 

1ST FINANCIAL SERVICES CORPORATION By:  

/s/ Gregory L. Gibson

Its:   Chief Executive Officer

 

4



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF EXERCISE

To: 1st Financial Services Corporation

Attn: Plan Committee

Subject: Notice of Intention to Exercise Stock Option

This is official notice that the undersigned (the “Optionee”) intends to
exercise vested options to purchase shares of 1st Financial Services Corporation
common stock under 1st Financial Services Corporation’s 2008 Omnibus Equity Plan
as follows:

 

Option

grant date

 

Type of option

ISO / NQSO

 

Number of shares

being purchased

 

Option price

(per share)

 

Tax due *

(if applicable)

 

Total amount due

 

* 1st Financial Services Corporation is required to withhold taxes when
employees exercise an NQSO.

I am paying the cost to exercise as specified below by method a, b, c, or d
(circle one below)

(a) Cash Payment. Enclosed is my check #              in the amount of
$            .

(b) Surrender of 1st Financial Services Corporation Shares. Shares acquired from
1st Financial Services Corporation must have been held for at least six months.

(c) A Combination of Cash and 1st Financial Services Corporation Shares. As
described below:

 

 

(d) Cashless exercise, unless prohibited by the Plan Committee.

I certify that the stock purchased through the exercise of these options will
not be sold in a manner that would violate 1st Financial Services Corporation’s
policy on insider trading.

Signed by the Optionee this      day of                     , 20     .

 

Optionee’s Signature  

 

  Print Name  

 

  Home Address  

 

  City, State, Zip Code  

 

  Daytime Phone  

 

  Social Security Number  

 

 

 

5